        Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           5/18/2021
 STARBUCKS CORPORATION,
                                                                   CIVIL ACTION NO.
                                       Plaintiff,                  21-CV-0400 (VM)

                         - against -                               ECF Case

 NEW WTC RETAIL OWNER LLC,

                                       Defendant.



                   STIPULATED PROTECTIVE ORDER GOVERNING
                THE CONFIDENTIALITY OF DISCOVERY MATERIALS

       WHEREAS, the parties to this Stipulated Protective Order (“Order”), Plaintiff Starbucks

Corporation and Defendant New WTC Retail Owner LLC (collectively, the “Parties” and each a

“Party”), by and through their undersigned counsel, have stipulated that certain discovery material

should be treated as confidential (subject to challenge as provided herein), and have agreed to the

terms of this Order; accordingly, the following is ORDERED:

       1.      Scope

       All documents or electronically-stored information produced in the course of discovery, all

responses to discovery requests, and all deposition testimony and deposition exhibits and any other

materials which may be the subject of discovery (hereinafter collectively “Material”) shall be sub-

ject to this Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation

        Confidential Material shall be so designated by placing or affixing the word “CONFI-

DENTIAL” or “CONFIDENTIAL-ATTORNEYS EYES ONLY” (collectively referred to herein
        Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 2 of 12




as “Confidential” or “Confidential Material” unless otherwise specified) on the Material in a man-

ner which will not interfere with the legibility of the Material. Confidential Material produced in

accordance with any agreement the parties may enter into with respect to the production of docu-

ments and electronically stored information, or otherwise produced by load files, shall be identified

as “CONFIDENTIAL” or “CONFIDENTIAL-ATTORNEYS EYES ONLY” in the load file pro-

duced accompanying those documents. Any other conveyance of Confidential Material shall be

accompanied by a statement that the information is Confidential.

       Material shall be designated Confidential prior to, or contemporaneously with, the produc-

tion or disclosure of the documents or conveyance of the information. Unintentional production of

Material without prior designation as Confidential shall not be deemed a waiver, in whole or in

part, of the right to designate Material as Confidential as otherwise allowed by this Order.

       3.      Material Which May Be Designated Confidential

       Any Party or nonparty may designate as “CONFIDENTIAL” Material that contains (1)

information protected from disclosure by statute, (2) sensitive personal information (of any Party

or nonparty), (3) trade secrets (of any Party or nonparty), (4) confidential research, development,

or commercial information (of any Party or nonparty), (5) information identified as confidential in

any agreement to which a Party or nonparty is a signatory, or (6) information which the Party is

concerned may contain information identified in items 1-5 above and there is an expedited need to

produce the documents, which shall be evaluated as promptly as possible after the initial produc-

tion for their confidentiality. Information or documents that are readily available in the public

sector without undue effort may not be designated as Confidential.

       Any Party or nonparty may designate as “CONFIDENTIAL-ATTORNEYS EYES

ONLY” Material that embodies trade secrets or other confidential commercial information entitled

to such limited protection from disclosure.



                                                 2
        Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 3 of 12




       4.      Protection of Confidential Material

         a.      General Protections

       Material designated Confidential under this Order by one Party shall not be used or dis-

closed by any other Party for any purposes whatsoever other than preparing for and conducting

the litigation in which the Material were disclosed (including any appeal of that litigation).

         b.      Limited Third-Party Disclosures of Material Designated “CONFIDENTIAL”

       The Parties and counsel for the Parties shall not disclose or permit the disclosure of any

Material designated “CONFIDENTIAL” under the terms of this Order to any other person or

entity except as set forth in subparagraphs (1) - (9) below. Disclosure to those persons or entities

identified in subparagraphs (4) and (9) below may be made only after the person to whom disclo-

sure is to be made has executed an acknowledgement (in the form set forth at Attachment A

hereto), that he or she has read and understands the terms of this Order and is bound by it. The

Parties and counsel for the Parties are expressly subject to this Order and are therefore excluded

from the requirement of signing Attachment A before reviewing Material designated as Confiden-

tial. Subject to these requirements, the following categories of persons may be allowed to review

Material which has been designated Confidential pursuant to this Order:

                 (1)    Counsel and employees of counsel for the Parties who have responsibil-

                         ity for the preparation and trial of the lawsuit;

                 (2)    Parties, employees, and former employees of a Party to this Order but

                         only to the extent that the specifically named individual Party, employee,

                         or former employee’s assistance is necessary to the conduct of the liti-

                         gation in which the Material are disclosed;

                 (3)    Court reporters engaged for depositions and those persons or entities, if




                                                  3
        Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 4 of 12




                        any, specifically engaged to provide litigation support services (e.g., pho-

                        tocopying; printing enlargements, compilations, or demonstratives of

                        Material; e-discovery; and jury consultation), and their employees;

                (4)     Consultants, investigators, or experts (hereinafter referred to collectively

                        as “experts”) employed by the Parties or counsel for the Parties to assist

                        in the preparation of trial of the lawsuit;

                (5)     eDiscovery consultants employed by the Parties or counsel for the Parties

                        to assist in the production of documents and electronically-stored infor-

                        mation during in the course of discovery;

                (6)     Witnesses or deponents, and their counsel, during the course of, or to the

                        extent necessary to prepare for, depositions or testimony ;

                (7)     The Court and its personnel at any hearing or trial of the litigation;

                (8)     The mediator selected by the parties as a neutral for this matter; and

                (9)     Other persons only upon written consent of the producing Party or non-

                        party and on such conditions as are agreed to or ordered by the Court,

        c.      Limited Disclosure of Material Designated “CONFIDENTIAL-ATTORNEYS
                EYES ONLY

                Documents designated CONFIDENTIAL–ATTORNEYS EYES ONLY may be

disclosed or made available by the party receiving such information only to those identified in

subparagraph 4(b)(1).

        d.      Control of Material

       Counsel for the Parties shall take all reasonable efforts to prevent unauthorized disclosure

of Material designated as Confidential pursuant to the terms of this Order. Counsel shall maintain




                                                 4
        Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 5 of 12




the originals-or legible electronic copies of the originals-of the forms signed by those persons ac-

knowledging their obligations under this Order.

         e.      Copies

       All copies duplicates, and extracts (hereinafter referred to collectively as “copies”) of Ma-

terial designated as “CONFIDENTIAL” under this Order or any portion of such Material, shall be

immediately affixed with the designation “CONFIDENTIAL” if the word does not already appear

on the copy and all such copies, and all summaries and descriptions of Material designated as such

shall be afforded the full protection of this Order. Documents designated “CONFIDENTIAL–AT-

TORNEYS EYES ONLY” may not be copied or reproduced in any form.

       5.      Filing of Confidential Materials

       In the event a Party seeks to file any Material that is subject to protection under this Order

with this Court, that Party, in accordance with the requirements of Local Civil Rules, shall take

appropriate action to ensure that the Material receives proper protection from public disclosure,

including: (1) appropriately redacting any Material designated as Confidential before filing it pub-

licly; (2) where appropriate (e.g., in relation to discovery, evidentiary motions, or otherwise), sub-

mitting the unredacted documents solely for in camera review; or (3) where the preceding

measures are not adequate, the procedures set forth in Local Civil Rules for filing an entire docu-

ment under seal may be followed. In accordance with Local Civil Rules, and absent extraordinary

circumstances making prior consultation impractical or inappropriate, the Party seeking to submit

the Material to the Court shall first consult with counsel for the Party or nonparty who designated

the Document/Information as Confidential to determine if some measure less restrictive than filing

a document under seal may serve to provide adequate protection to the Confidential Material.

Nothing in this Order shall be construed as a prior directive to the Clerk of this Court to allow any

Material to be filed under seal.



                                                  5
         Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 6 of 12




       The Parties understand and agree that Material may be filed under seal only with the per-

mission of the Court after proper motion in compliance with the procedures set forth in Local Civil

Rules. The Parties further understand and agree that Material designated as Confidential under this

Order does not, on that basis alone, necessarily qualify to be redacted or sealed under the applicable

substantive law, Local Civil Rules, or Federal Rules of Civil Procedure.

       6.      Form and Timing of Designation

       Portions of depositions shall be treated as Confidential if designated as such when the dep-

osition is taken or within fifteen (15) business days after receipt of the transcript. Such designation

shall be specific as to the portions to be protected.

       7.      Challenges to Designation as Confidential or Attorneys’ Eyes Only

       Any Confidential designation is subject to challenge. The following procedures shall apply

to any such challenge.

             a. Burden of Proof

       The burden of proving the necessity of a Confidential designation remains with the Party

or nonparty asserting confidentiality.

             b. Written Notice of Challenge

       A Party who contends that Material designated Confidential is not entitled to confi-

dential treatment shall give written notice to the Party who affixed the designation of the spe-

cific basis for the challenge. The Parties and any producing nonparty shall then have five (5)

days from receipt of the written notice to determine if the dispute can be resolved without

judicial intervention. If not, the Party challenging the designation may move for a Court order

overturning or limiting the Confidential designation.

             c. Treatment of Information Pending Challenge Determination

       Notwithstanding any challenge to the designation of Material as Confidential, all Material



                                                   6
        Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 7 of 12




previously designated Confidential shall continue to be treated as subject to the full protections of

this Order until one of the following occurs:

                 (1)     the Party or nonparty who claims that the Material is confidential with-

                         draws such designation in writing; or

                 (2)     the Court rules that the Material should no longer be designated as Con-

                         fidential.

            d. No Waiver of Right to Challenge

       Challenges to the designation of Material as Confidential may be made at any time and are

not waived by the failure to raise the challenge at the time of initial disclosure or designation.

       8.      Inadvertent Failure to Designate

       In the event any Party discovers it has inadvertently produced Confidential Material that

has not been so designated, it may designate the documents or information as Confidential by

subsequent notice in writing specifically identifying the documents or information and furnishing

the correct designation, in which event the Parties shall henceforth treat such information as pro-

vided in this Order.

       9.      Inadvertent Production of Privileged Material

       This Order is intended to effectuate the protections set forth in Rule 502(b) of the Federal

Rules of Evidence. Subject to the provisions of this Order, if a producing Party discloses Material

in connection with the pending litigation that the producing Party thereafter claims to be protected

by the attorney-client privilege and/or work-product doctrine (“Protected Information,” with the

Party making the disclosure referred to as the “Disclosing Party”), the disclosure of that Protected

Information will not constitute or be deemed a waiver or forfeiture-in this or any other action-of

any claim of privilege or work-product protection that the Disclosing Party would otherwise be




                                                  7
        Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 8 of 12




entitled to assert with respect to the Protected Information and its subject matter.

       a.       The Disclosing Party shall, within a reasonable period of time after learning of the

disclosure of Protected Information, notify the Party in receipt of the Protected Information (the

“Receiving Party”), in writing, that it has disclosed that Protected Information without intending a

waiver by the disclosure. To the extent the Receiving Party has reasonable cause to believe it has

received Protected Information, it shall notify the Disclosing Party in writing within a reasonable

period of time, consistent with subsection (d) below. Upon such notification, the Receiving Party

shall promptly (i) notify the Disclosing Party that it will identify and return, sequester or destroy

(or in the case of electronically stored information, permanently delete) the Protected Information

and any reasonably accessible copies it has; and (ii) confirm in writing that it will cease further

review, dissemination, or use of the Protected Information. Within five (5) business days of the

notification that such Protected Information has been returned or destroyed, the Disclosing Party

shall produce a privilege log with respect to the Protected Information that explains as specifically

as possible why the Protected Information is privileged. For purposes of this Order, Protected In-

formation that has been stored on media that is not reasonably accessible, such as backup storage

media, is considered sequestered. If such data is retrieved, the Receiving Party must promptly take

steps to permanently delete or sequester the restored Protected Information.

       b.       If the Receiving Party contests the claim of attorney-client privilege or work-

product protection and good-faith efforts to meet and confer do not resolve such dispute, the Re-

ceiving Party shall apply to the Court for an Order compelling disclosure of the information

claimed as unprotected (a “Disclosure Motion”). The Receiving Party shall also apply to the Court

for an Order permitting the Disclosure Motion to be filed under seal and/or for in camera review

(as appropriate) and must not assert as a ground for compelling disclosure the fact or circumstances

of the disclosure. Pending resolution of the Disclosure Motion, the Receiving Party must not use



                                                  8
        Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 9 of 12




the challenged information in any way or disclose it to any person other than those required by law

to be served with a copy of the sealed Disclosure Motion. The Disclosing Party retains the burden

of establishing the privileged or protected nature of any Protected Information and nothing in this

Order shall limit the right of any party to request an in camera review of the Protected Information.

       c.         Nothing in this Order overrides any attorney’s ethical responsibilities to refrain

from examining or disclosing materials that the attorney knows or reasonably should know to be

privileged or protected and to inform the Disclosing Party that such materials have been produced.

       d.         The foregoing reflects the Parties’ agreement to avoid a strict waiver of privilege

by reason of inadvertent disclosure, but it does not excuse the Parties from undertaking reasonable

steps to prevent any such disclosure, as required by Federal Rule of Evidence 502(b), or other

applicable law.

       10.     Treatment on Conclusion of Litigation

       a.         Order Remains in Effect

       All provisions of this Order restricting the use of Material designated Confidential or Con-

fidential-Attorneys Eyes Only shall continue to be binding after the conclusion of the litigation

unless otherwise agreed.

       b.         Return or Destruction of Documents

       Within thirty (30) days after the conclusion of the litigation, including conclusion of

any appeal, all documents treated as Confidential or Confidential-Attorneys Eyes Only under

this Order, including copies as defined above (Paragraph 4(d)) shall, upon written request of

the producing Party, be returned to the producing Party or nonparty or shall be destroyed and

a document certifying their destruction provided to the producing Party or nonparty unless:

(1) the document has been used as a deposition exhibit, entered as evidence, or filed (unless

introduced or filed under seal); or (2) as to documents containing the notations, summations,



                                                  9
         Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 10 of 12




or other mental impressions of the receiving Party, the Party elects destruction. Notwithstand-

ing the above requirements to return or destroy documents, counsel may retain attorney work

product including an index which refers or relates to Material designated Confidential so long

as that work product does not duplicate verbatim substantial portions of the text of the Mate-

rial. This work product continues to be protected under the terms of this Order and applicable

law.

         11.      Purpose and Intent of Order

         This Order is entered solely for the purpose of facilitating the exchange of Material

between the Parties without involving the Court unnecessarily in the process. The restrictions

set forth in this Order shall not (a) prejudice in any way the right of any Party to object on any

basis to the production of the Material it considers not subject to discovery; (b) prejudice in

any way the right of any Party to seek a determination from the Court as to whether particular

Material shall be produced; or (c) be construed to require any Party to produce Material that

it considers privileged or otherwise not subject to discovery.

         12.      Order Subject to Modification

         This Order shall be subject to modification on motion of any Party. The Order shall

not, however, be modified until the Parties have been given notice and an opportunity to be

heard on the proposed modification. The Court will address any such motion on an expedited

basis.

         13.      Immediate Effect

         The agreements set forth in this Order shall take immediate effect upon the execution

by all Parties.




                                                  10
       Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 11 of 12




Dated: May 17, 2021
       New York, New York


SO STIPULTED AND AGREED:


BLANK ROME LLP                              OFFIT KURMAN, P.A.


By:     /s/ Mara B. Levin                   By: __/s/ Stephen M. Forte _____ _
       Mara B. Levin, Esq.                         Stephen M. Forte, Esq.

Mara B. Levin, Esq.                         Wojciech Jackowski, Esq.
D. Morgan Barry, Esq.                       Stephen M. Forte, Esq.
1271 Sixth Avenue                           590 Madison Avenue, 6th Fl.
New York, NY 10020                          New York, New York 10022
(212) 885-5000 (phone)                      (212) 545-1900 (phone)
(212) 885-5001 (facsimile)                   (212) 545-1656 (facsimile)
mlevin@blankrome.com                        wjackowski@offitkurman.com
dmbarry@blankrome.com                       stephen.forte@offitkurman.com

Attorneys for Defendant
New WTC Retail Owner LLC                    Mark E. Shaffer, Esq.
                                            8000 Towers Crescent Drive, Suite 1400
                                            Vienna, VA 22182
                                            (703) 745-1800 (phone)
                                            (703) 745-1835(facsimile)
                                            mark.shaffer@offitkurman.com


                                            Attorneys for Plaintiff
                                            Starbucks Corporation

SO ORDERED: May 18, 2021



____________________________________
Judge Victor Marrero
Southern District of New York




                                       11
         Case 1:21-cv-00400-VM Document 25-1 Filed 05/17/21 Page 12 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STARBUCKS CORPORATION,
                                                                   CIVIL ACTION NO.
                                       Plaintiff,                  21-CV-0400 (VM)

                         - against -                               ECF Case

 NEW WTC RETAIL OWNER LLC,
                                                                   ACKNOWLEDGMENT OF
                                       Defendant.                  UNDERSTANDING AND
                                                                   AGREEMENT TO BE BOUND



         The undersigned hereby acknowledges that he or she has read the Stipulated Protective

Order in the above-captioned action, understands the terms thereof, and agrees to be bound by

such terms. The undersigned submits to the jurisdiction of the United States District Court for the

Southern District of New York in matters relating to disputes about the meaning or enforceability

of the Stipulated Protective Order and understands that the terms of said Order obligate him or her

to use discovery materials designated Confidential solely for the purposes of the above-captioned

action, and not to disclose any such confidential Material to any other person, firm, entity or con-

cern. The undersigned further acknowledges that violation of the Stipulated Protective Order may

result in penalties for contempt of Court.

 Date:

                                                Signature: _______________________

                                                Printed Name: ____________________
